United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1141
                                    ___________

James E. Horvath,                            *
                                             *
             Appellant,                      *
                                             *
      v.                                     *   Appeal from the United States
                                             *   District Court for the
Mavis Neal, individually, and in             *   Eastern District of Arkansas.
conspiracy with the other defendants;        *
William F. Smith, also known as              *
Trey Smith, individually, and in his         *   [UNPUBLISHED]
official capacity as City Attorney for       *
City of Russellville; Raye Turner,           *
individually, and officially as              *
representatives of City of Russellville,     *
which includes Mayor, and members            *
of City Council of Russellville;             *
Cliff Kirchner, individually, and            *
officially as representatives of City        *
of Russellville, which includes Mayor,       *
and members of City Council of               *
Russellville; Robert Wiley,                  *
individually, and officially as              *
representatives of City of Russellville,     *
which includes Mayor, and members of         *
City Council of Russellville; Faye           *
Abernathy, individually, and officially      *
as representative of City of Russellville,   *
which includes Mayor, and members of         *
City Council of Russellville; Rick           *
Harrell, individually, and officially as     *
representatives of City of Russellville,     *
which includes Mayor, and members            *
of City Council of Russellville; Paul      *
Gray, individually, and officially as      *
representatives of City of Russellville,   *
which includes Mayor, and members of       *
City Council of Russellville; Ronnie       *
Tripp, individually, and officially as     *
representatives of City of Russellville,   *
which includes Mayor, and members of       *
City Council of Russellville; Andrea       *
Lea, individually, and officially as       *
representatives of City of Russellville,   *
which includes Mayor, and members          *
of City Council of Russellville; Tyrone    *
Williamson, individually, and officially   *
as representatives of City of              *
Russellville, which includes Mayor,        *
and members of City Council of             *
Russellville; Don Bourne, individually,    *
and officially as Russellville District    *
Court Judge; Judy Duvall, individually     *
and officially as Court Clerks for the     *
Russellville District Court; Tish Rehm,    *
individually and officially as Court       *
Clerks for the Russellville District       *
Court; Mary Bradley, individually and      *
officially as Court Clerks for the         *
Russellville District; Ashlea Kilburn,     *
individually and officially as Court       *
Clerks for the Russellville District       *
Court,                                     *
                                           *
            Appellees.                     *




                                           -2-
                                     ___________

                              Submitted: September 7, 2005
                                 Filed: November 7, 2005
                                  ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       James E. Horvath appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action. After de novo review, see Charchenko v. City of Stillwater, 47 F.3d 981, 982-
83 (8th Cir. 1995), we affirm because Horvath’s claims were barred either by the
Rooker-Feldman2 doctrine, see Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 125
S. Ct. 1517, 1523, 1526 & n.8 (2005) (Rooker-Feldman doctrine recognizes that with
the exception of habeas corpus petitions, 28 U.S.C. § 1331 does not allow district
courts appellate jurisdiction over state-court judgments), or by res judicata, see id. at
1527 (federal court has to give same preclusive effect to a state-court judgment as
another court of that State would give); Wells v. Ark. Pub. Serv. Comm’n, 616
S.W.2d 718, 719 (Ark. 1981) (elements of res judicata). See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
      2
      See Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Ct. of Appeals v.
Feldman, 460 U.S. 462 (1983).

                                          -3-